         Case 2:20-cv-00491-AJS Document 49 Filed 06/11/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                        Plaintiff,                       Lead Case No. 2:20-cv-00491-AJS

        v.

 ’47 BRAND, LLC,

                        Defendant.


 BLAIR DOUGLASS,

                        Plaintiff,                       Member Case No. 2:20-cv-00510-AJS

        v.

 FRACTURE, INC.,

                        Defendant.


                                     NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendant Fracture, Inc. have

reached an agreement in principle that will resolve the claims alleged in the member case,

Douglass v. Fracture, Inc., Member Case No. 2:20-cv-00510-AJS. Plaintiff anticipates filing a

Notice of Voluntary Dismissal With Prejudice within thirty (30) days of this notice.


                                                  Respectfully Submitted,


 Dated: June 11, 2020                             /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  Kevin J. Abramowicz
                                                  Pa. No. 320659
                                                  EAST END TRIAL GROUP LLC
Case 2:20-cv-00491-AJS Document 49 Filed 06/11/20 Page 2 of 3




                               186 42nd St., P.O. Box 40127
                               Pittsburgh, PA 15201
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
          Case 2:20-cv-00491-AJS Document 49 Filed 06/11/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, June 11, 2020, a true and correct copy of the foregoing

Notice of Settlement was filed on the Court’s CM/ECF system and will be served upon all counsel

of record. I also certify a true and correct copy will be served upon counsel for Defendant:

Jennifer S. Rusie
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
SunTrust Plaza, 401 Commerce Street, Suite 1200
Nashville, TN 37219-2446
(615) 687-2223
Jennifer.rusie@ogletree.com

                                             Respectfully Submitted,

 Dated: June 11, 2020                             /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  186 42nd St., P.O. Box 40127
                                                  Pittsburgh, PA 15201
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
